OPINION — AG — ** CONFLICT OF INTEREST — SCHOOL BOARD MEMBER ** WHERE A MEMBER OF A BOARD OF EDUCATION OF A SCHOOL DISTRICT ALSO SERVES ON THE BOARD OF DIRECTORS OF A PRIVATE CORPORATION, A PUBLIC CONSTRUCTION CONTRACT MAY `NOT' BE AWARDED TO SUCH CORPORATION BY THE BOARD OF EDUCATION; NOR MAY SUCH CORPORATION SERVE AS A SUB CONTRACTOR UNDER A PUBLIC CONSTRUCTION CONTRACT WHERE THERE IS AN UNDERSTANDING OR AGREEMENT AT THE TIME THE PRINCIPAL CONTRACT IS MADE THAT THE CORPORATION WILL SERVE AS SUBCONTRACTOR. THERE IS `NO' PROHIBITION AGAINST THE EMPLOYMENT OF A RELATIVE OF A SCHOOL BOARD MEMBER BY A CORPORATE CONTRACTOR OR SUBCONTRACTOR UNDER A PUBLIC CONSTRUCTION CONTRACT WITH THE SCHOOL DISTRICT WHERE THE RELATIVE HAS NO PROPRIETARY OR OWNERSHIP INTEREST IN THE CORPORATION. A CORPORATION PROHIBITED FROM CONTRACTING WITH A BOARD OF EDUCATION UNDER THE CONFLICT OF INTEREST STATUTES MAY `NOT' BE EXEMPT FROM SUCH PROHIBITION BECAUSE THE SCHOOL BOARD MEMBERS ABSTAINS FROM DISCUSSING OR VOTING ON THE AWARD OF A CONTRACT. (INFLUENCE, GOVERNING BOARD, SCHOOL BOARD) CITE: 70 Ohio St. 5-124 [70-5-124], 61 Ohio St. 114 [61-114], OPINION NO. 74-181, 62 Ohio St. 371 [62-371], OPINION NO. JULY 3, 1953, OPINION NO. APRIL 17, 1961 (JOE C. LOCKHART) ** SEE OPINION NO. 87-533 (1987) **** SEE OPINION NO. 88-542 (1988) **